 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    CHERYLANN SUNDHOLM,

10                                  Plaintiff,             CASE NO. C18-5710-RSM-MAT

11           v.
                                                           REPORT AND RECOMMENDATION
12    NANCY A. BERRYHILL, Deputy
      Commissioner of Social Security for
13    Operations,

14                                  Defendant.

15

16          Plaintiff brought this action to seek judicial review of denial of disability benefits by the

17   Commissioner of the Social Security Administration. The parties now stipulate this case should

18   be reversed and remanded for further proceedings. (Dkt. 14.)

19          Based on the stipulation of the parties, the Court recommends this case be REVERSED

20   and REMANDED for a de novo hearing and further administrative proceedings pursuant to

21   sentence four of 42 U.S.C. § 405(g). On remand, the Administrative Law Judge shall (1) offer

22   plaintiff the opportunity to submit additional evidence and arguments; (2) offer plaintiff the

23   opportunity for a new hearing; (3) reevaluate the medical opinion evidence as a whole, including


     REPORT AND RECOMMENDATION
     PAGE - 1
 1   any additional evidence submitted; (4) reevaluate residual functional capacity in accordance with

 2   Social Security Ruling (SSR) 96-8p; and (5) if warranted, obtain supplemental vocational expert

 3   evidence. The parties also agree reasonable attorney fees will be awarded under the Equal Access

 4   to Justice Act, 28 U.S.C. § 2412, upon proper request to the Court.

 5          The Court recommends United States District Judge Ricardo S. Martinez immediately

 6   approve this Report and Recommendation and order the case REVERSED and REMANDED for

 7   further administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g). A proposed

 8   order accompanies this Report and Recommendation.

 9          DATED this 22nd day of April, 2019.

10

11                                                       A
                                                         Mary Alice Theiler
12                                                       United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23


     REPORT AND RECOMMENDATION
     PAGE - 2
